           Case 3:18-cr-02863-JAH Document 64 Filed 07/14/20 PageID.131 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                               V.
     AUSTIN ALEXIS RUELAS-GUADARRAMA (1)
                                                                        Case Number:        3: 18-C

                                                                     Hector Jesus Tama o
                                                                     Defendant's Attorney
REGISTRATION NO.                69880-298                                                                      JUL 14 2020
•-                                                                                                       CLERf, usoisrn1CT COURT
THE DEFENDANT:                                                                                        SOUTHERN DI TR ICT OF CALIFOR NI A
                                                                                                      BY                        DEPUTY
~    admitted guilt to violation of allegation(s) No.       1,2,3

0    was found guilty in violation of allegation(s) No.
                                                          ------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

              1                   nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                  Act)

              2                   nv5, Failure to report to USPO (US Probation Office) upon release from custody

              3                   nvl , Committed a federal, state or local offense

     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                         N. JOHN A. HOVSTON
                                                                         ITED STATES DISTRICT JUDGE
           Case 3:18-cr-02863-JAH Document 64 Filed 07/14/20 PageID.132 Page 2 of 2

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                AUSTIN ALEXIS RUELAS-GUADARRAMA (1)                                      Judgment - Page 2 of 2
CASE NUMBER:              3: 18-CR-02863-JAH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   9 months consecutive to Sentence imposed in case 20CR1217-JAH




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at                              A.M.              on
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3: 18-CR-02863-JAH
